Citation Nr: 1217101	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bilateral patellofemoral syndrome. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2002 to February 2007. 

This matter comes before the Board of Veterans'' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In September 2009, the Veteran testified at a Travel Board hearing (via video-conferencing technology) before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder. 

As noted in the February 2011 Board decision, in the February 2008 Substantive Appeal, the Veteran complained of severe back pain and he maintained that a VA doctor had advised him that this back pain was a direct result of his "knee problems."  Entitlement to service connection for "back pain/popping" on a direct basis was denied in an August 2007 rating decision.  The issue of entitlement to service connection for a back disorder, whether on a direct or secondary basis, has again been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over it, it was previously referred to the AOJ for appropriate action in the first instance.  It is unclear whether the AOJ attempted to clarify the Veteran's communications.  Thus, the matter is again referred to the AOJ for appropriate action in the first instance.  In considering the matter, the AOJ will want to address whether clarification needs to be sought from the Veteran, in accordance with 38 C.F.R. § 19.26(b) (2011), concerning whether the above statement in the Substantive Appeal was intended to be a Notice of Disagreement filed with respect to the August 2007 rating decision.

The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral patellofemoral syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral patellofemoral syndrome has been productive of painful motion, but he exhibits full extension and flexion.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent each for both right and left patellofemoral syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (DC) 5003, 5019, 5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in March 2007, before the original adjudication of the claim.  The March 2007 letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The March 2007 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that the Veteran has been afforded appropriate notice under the VCAA.  Indeed, the purpose for which the notice was first provided has been more than satisfied in that service connection was granted for bilateral patellofemoral syndrome, and the issue presently before the Board concerns a claim for an initial compensable rating for this condition.  

The Board similarly finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been fully satisfied.  Service treatment records were associated with the claims file.  VA treatment records dated from 2007 to 2011 were obtained and associated with the claims folder.  VA examinations were performed in 2008 and 2011 in order to obtain medical evidence as to the nature and extent of the claimed disability.  The Board finds that the VA examination reports obtained in this case are adequate.  The VA examiners reviewed the Veteran's medical history, conducted necessary testing to properly evaluate the claimed disability, and recorded pertinent findings consistent with the examination and record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  There is no identified relevant evidence that has not been accounted for.  

Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the prior Board remand. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will proceed to adjudicate the issue of entitlement to an initial compensable rating for bilateral patellofemoral syndrome.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice that is known as assigning "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's patellofemoral syndrome is rated by analogy under Diagnostic Code 5019 for bursitis.  Bursitis is evaluated based on limitation of motion of the affected part, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2011). 

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Code 5260 provides for evaluating limitation of the flexion of the leg.  A noncompensable rating is provided where flexion is limited to 60 degrees, a 10 percent rating is assigned where flexion is limited to 45 degrees, a 20 percent rating is assigned when flexion is limited to 30 degrees, and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated noncompensable at 5 degrees, 10 percent at 10 degrees, 20 percent at 15 degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  See also 38 C.F.R. § 4.71, Plate II (2011), which reflects that normal flexion and extension of a knee is from 0 to 140 degrees.

It is noted, "[t]he intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actual painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In an August 2007 rating decision, the RO granted service connection for bilateral patellofemoral syndrome rated as noncompensable, effective November 19, 2005, under Diagnostic Codes 5019 and 5260.  The Veteran is seeking a compensable evaluation. 

The record reflects that the Veteran was afforded a VA examination in March 2007, at which time the examination revealed full range of motion in both knees without pain.  He also had a normal symmetrical gait, and he was able to squat fully down and get back up without assistance or complaints.  There was no effusion, crepitus, joint line tenderness, or instability in either knee.  McMurray and anterior drawer testing were negative and both knees were stable to varus and valgus stress.  X-rays of the knees were interpreted as normal.  VA treatment records in May 2007, August 2007, November 2007, and January 2008 revealed crepitation with movement of the knees.  A July 2008 record reflected the Veteran's complaint of aching pain on and off that was sharp at night after having loaded heavy things on a truck.  It was further observed at that time that the Veteran was using a knee support on an as needed basis.  He was prescribed a TENS unit for a trial run.  An October 2008 record indicates that the Veteran was continuing to use a knee support on an as needed basis.  A May 2010 VA treatment record indicated that the Veteran had full range of motion in his knees without tenderness or pain, and no grinding.  According to a June 2010 VA orthopedic treatment report, x-rays showed normal knees with the exception of an equivocal right sided patella tilt.  Examination at that time revealed slight hyperextension, slight decreased flexion, and slight increased varus/valgus laxity on the left.  

During the March 2011 VA examination, the Veteran complained of experiencing moderate intensity flare-ups on a weekly basis, lasting hours.  The Veteran denied additional limitation of motion or other functional impairment during the flare-ups.  The Veteran reported aching lower right and left extremities.  Upon examination, gait was normal.  Muscle strength was 5 out of 5, bilaterally.  There was no joint swelling, effusion, tenderness, or laxity.  There was no joint ankylosis or evidence of inflammatory arthritis.  There was no objective evidence of pain on active motion and no pain on motion after three repetitions of range of motion.  Range of motion, reported in the July 2011 addendum was 0 degrees extension and 140 degrees flexion.  The examiner noted that x-rays taken in June 2010 reflected normal knees.

Applying the symptoms above to the schedular criteria for Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) results in no compensation, since the Veteran does not have compensable limitation of motion. 

However, VA must consider the applicability of regulations relating to pain. Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The rating schedule does not provide a separate rating for pain. Spurgeon v. Brown, 10 Vet. App. 194  (1997).  Functional loss due to pain is to be rated at the same level as functional loss when flexion is impeded. Schafrath, at 592.  Functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 (2011). 

VA must specifically consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion. DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  In this case, the Veteran's disability is currently rated by analogy under Diagnostic Code 5019 (bursitis), which is based on limitation of flexion and extension.  DeLuca accordingly applies to this claim.  With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board acknowledges the Veteran's complaints of knee pain.  The Board notes that because the Veteran has pain on flare-ups, a 10 percent evaluation for each knee under DeLuca is warranted for noncompensable limitation of motion that is accompanied by additional symptoms such as pain.  

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The claims file contains no subjective complaints or clinical evidence reflecting that the Veteran experiences recurrent subluxation of either knee.  The Board is also aware that the June 2010 physician indicated a finding of slight increased varus/valgus laxity on the left.  The Board points out, however, that this appears to be an isolated finding based on the other evidence of record and one which is not indicative of the Veteran's overall disability picture given the totality of the evidence.  Diagnostic Code 5258 (dislocated semilunar cartilage) and Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic) both address issues of cartilage damage.  There is no evidence of record reflecting that the Veteran has any cartilage damage.  Therefore, Diagnostic Codes 5258 and 5259 are not applicable.

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis of either knee, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, these diagnostic codes are not applicable.

Extraschedular Rating

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the claim be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1)(2011); Thun, 22 Vet. App. at 116.

In this case, the 10 percent schedular evaluation is fully adequate as the Veteran's disability has not displayed any loss in range of motion.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

In sum, the evidence shows that the Veteran's bilateral patellofemoral syndrome is painful, but does not manifest in any compensable loss of range of motion.  Under these circumstances, the Board finds that the criteria for a 10 percent rating have been met.  As the issue of entitlement to an initial rating higher than 10 percent is being remanded as part of this decision, the AOJ on remand will have the responsibility for determining whether a rating higher than 10 percent is warranted.  




ORDER

Entitlement to an initial rating of 10 percent each for the entire rating period is granted for the Veteran's service-connected right and left patellofemoral syndrome.  


REMAND

The Board's review of the claims file reveals that additional action on the claim by the agency of original jurisdiction(AOJ) is warranted.

The Board notes that the AOJ last issued a  supplemental statement of the case (SSOC) in December 2011, as directed by the Board's remand of February 2011, along with a letter dated December 19, 2011 granting the Veteran 30 days within which to submit additional evidence before the appeal would be returned to the Board.  Although the AOJ recertified the case to the Board, the Veteran submitted additional evidence pertinent to the claim subsequent to the December 2011 SSOC.  The evidence consists of lay statements from the Veteran and a friend of the Veteran, and this evidence was submitted without waiver of initial review by the AOJ.  Further, no supplemental statement of the case was issued by the AOJ, as required by 38 C.F.R. § 19.31(b)(1) (2011).

Any pertinent evidence submitted to the Board must be referred to the AOJ unless that right is waived by the appellant or her representative.  38 C.F.R. § 20.1304(c).  The Veteran did not waive initial AOJ consideration of this evidence and the Board must, therefore, remand the claim to have the evidence considered by the AOJ in the first instance.  


Accordingly, this case is REMANDED for the following actions:

1.  After completing any additional notification and/or development deemed warranted, readjudicate the claim remaining for an initial rating greater than 10 percent in light of all pertinent evidence (to particularly include the evidence received, but not considered by the AOJ, subsequent to December 2011) and legal authority.

2.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


